FORM 6-K SECURITIES AND EXCHANGE COMMISSION Washington D.C. 20549  Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 ForNovember 2, 2012 Commission File Number: 001-10306  The Royal Bank of Scotland Group plc  RBS, Gogarburn, PO Box 1000 Edinburgh EH12 1HQ  (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1):  Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7):  Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934.  Yes No X If "Yes" is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82-   The following information was issued as a Company announcement in London, England and is furnished pursuant to General Instruction B to the General Instructions to Form 6-K:  ﻿ Divisional performance The operating profit/(loss)(1) of each division is shown below. Quarter ended Nine months ended 30 September 30 June 30 September 30 September 30 September £m £m £m £m £m Operating profit/(loss) beforeimpairment losses by division UK Retail UK Corporate Wealth 73 76 49 International Banking Ulster Bank 87 78 US Retail & Commercial Retail & Commercial Markets Direct Line Group Central items 82 32 Core Non-Core Group operating profit beforeimpairment losses Impairment losses/(recoveries) by division UK Retail UK Corporate Wealth 8 12 4 30 12 International Banking 12 27 14 74 Ulster Bank US Retail & Commercial 21 28 85 68 Retail & Commercial Markets 19 15 Central items - 4 32 2 Core Non-Core Group impairment losses Note: Operating profit/(loss) before own credit adjustments, Asset Protection Scheme, Payment Protection Insurance costs, sovereign debt impairment, amortisation of purchased intangible assets, integration and restructuring costs, (loss)/gain on redemption of own debt, strategic disposals, bonus tax, interest rate hedge adjustments on impaired available-for-sale sovereign debt and RFS Holdings minority interest. Divisional performance (continued) Quarter ended Nine months ended 30 September 30 June 30 September 30 September 30 September £m £m £m £m £m Operating profit/(loss) by division UK Retail UK Corporate Wealth 65 64 45 International Banking Ulster Bank US Retail & Commercial Retail & Commercial Markets Direct Line Group Central items 78 - Core Non-Core Group operating profit 2 Quarter ended Nine months ended 30 September 30 June 30 September 30 September 30 September % Net interest margin by division UK Retail UK Corporate Wealth International Banking Ulster Bank US Retail & Commercial Retail & Commercial Non-Core Group net interest margin 30 September 30 June 31 December £bn £bn £bn Total funded assets by division UK Retail UK Corporate Wealth International Banking Ulster Bank US Retail & Commercial Markets Other (primarily Group Treasury) Core Non-Core RFS Holdings minority interest Total Divisional performance (continued) 30 September 30 June 31 December £bn £bn Change £bn Change Risk-weighted assets by division UK Retail 1% (1%) UK Corporate 3% 4% Wealth - (5%) International Banking 8% 15% Ulster Bank (6%) (3%) US Retail & Commercial (3%) (4%) Retail & Commercial 1% 2% Markets - (10%) Other 9% 16% Core 1% (2%) Non-Core (13%) (23%) Group before benefit of Asset ProtectionScheme (1%) (5%) Benefit of Asset Protection Scheme (9%) (30%) Group before RFS Holdings minorityinterest - (1%) RFS Holdings minority interest - 6% Group - (1%) Employee numbers by division (full time equivalents in continuing operations rounded to the nearest hundred) 30 September 30 June 31 December UK Retail UK Corporate Wealth International Banking Ulster Bank US Retail & Commercial Retail & Commercial Markets Direct Line Group Group Centre Core Non-Core Business Services Integration and restructuring Group UK Retail Quarter ended Nine months ended 30 September 30 June 30 September 30 September 30 September £m £m £m £m £m Income statement Net interest income Net fees and commissions Other non-interest income 21 28 33 78 Non-interest income Total income Direct expenses - staff - other Indirect expenses Operating profit before impairment losses Impairment losses Operating profit Analysis of income by product Personal advances Personal deposits Mortgages Cards Other 38 32 75 Total income Analysis of impairments by sector Mortgages 29 24 34 87 Personal 77 84 Cards 35 32 41 Total impairment losses Loan impairment charge as % of grosscustomer loans and advances(excluding reverse repurchaseagreements) by sector Mortgages 0.1% 0.1% 0.1% 0.1% 0.2% Personal 3.5% 3.7% 4.7% 3.6% 4.2% Cards 2.5% 2.3% 2.9% 2.5% 3.0% Total 0.5% 0.5% 0.7% 0.5% 0.7% UK Retail (continued) Key metrics Quarter ended Nine months ended 30 September 30 June 30 September 30 September 30 September Performance ratios Return on equity (1) 23.8% 22.5% 25.0% 23.5% 25.1% Net interest margin 3.53% 3.57% 3.94% 3.57% 4.02% Cost:income ratio 51% 53% 49% 51% 49% 30 September 30 June 31 December £bn £bn Change £bn Change Capital and balance sheet Loans and advances to customers (gross) (2) - mortgages - 4% - personal (3%) (12%) - cards (2%) (2%) - 2% Customer deposits (2) (1%) 4% Assets under management (excludingdeposits) 5% 11% Risk elements in lending (2) - - Loan:deposit ratio (excluding repos) 104% 104% - 106% (200bp) Risk-weighted assets 1% (1%) Notes: Divisional return on equity is based on divisional operating profit after tax divided by average notional equity (based on 10% of the monthly average of divisional RWAs, adjusted for capital deductions). Includes disposal groups: gross loans and advances to customers £7.6 billion (30 June 2012 - £7.5 billion; 31 December 2011 - £7.3 billion), risk elements in lending £0.5 billion (30 June 2012 and 31 December 2011 - £0.5 billion) and customer deposits £8.5 billion (30 June 2012 - £8.6 billion; 31 December 2011 - £8.8 billion). Key points UK Retail operating profit increased £27 million or 6%, despite the prevailing weak macroeconomic environment. A strong performance on costs, which fell by £16 million in the quarter, continues to drive long-term benefits. In Q3 2012, UK Retail welcomed a new chief executive, Ross McEwan, who has reiterated the need to make it 'simple and easy' for customers to bank with us, including ensuring staff have more time to spend with customers. One example of this is the simplification of UK Retail's savings offerings during the quarter, with the number of instant access savings accounts reduced from eleven to one simple product, and total savings products available falling to eight, making it easier for customers to identify the product they need. The division has also continued to introduce and refresh innovative solutions to provide customers with access to the services and assistance they require as easily as possible. For example, the enhanced functionality of Webchat on the RBS and NatWest online banking platforms allows customers access to a customer advisor, in real-time and direct from their computer, who can answer queries and action basic account services, 24 hours a day. UK Retail (continued) Key points (continued) As an early supporter of the Bank of England's Funding for Lending (FLS) scheme, which banks could draw from since August 2012, UK Retail has successfully launched new mortgages with lower rates, specifically aimed at cutting the cost for first time buyers and reducing rental prices on buy-to-let properties. By the end of September, these mortgages represented c.14% of UK Retail's total mortgage applications in the month and continue on a positive trend. Q3 2012 compared with Q2 2012 · Operating profit of £464 million is up 6%, despite economic pressures and continued changes in consumer behaviours, largely driven by a 2% reduction in total costs. · The loan to deposit ratio remained stable at 104%. ○ Customer deposits have fallen marginally, with a successful instant access savings campaign more than offset by a large bond maturity in the quarter. ○ Mortgage balances continued to grow in Q3 2012, although the market remained subdued. · Income growth remains challenging in the current weak economic, and low interest rate, environment. ○ Net interest margin declined by 4 basis points as improved asset pricing only partially offset the impact of lower rates on current account hedges. ○ Non-interest income increased by £10 million in the quarter, partly reflecting a seasonal increase in transaction volumes. However, persistent changes in customer behaviour continue to put downward pressure on fee income. · Costs have fallen by 2% primarily due to lower headcount and an ongoing continued simplification of processes across the business. · Impairment losses were broadly flat in Q3 2012, reflecting the continued impact of tightened risk appetite. · Risk-weighted assets were broadly flat as credit quality remained stable. Q3 2012 compared with Q3 2011 · Operating profit fell by £46 million as a decrease in income of 10% more than offset decreases in costs and impairments. · Strong deposit growth drove an improvement in the loan to deposit ratio from 109% to 104%. · Net interest income was £96 million lower than Q3 2011, reflecting lower unsecured balances and continued pressure on current account margins partly offset by strong mortgage growth. These combined pressures drove a 41 basis points decline in net interest margin. · Non-interest income fell by £40 million, 14%, reflecting lower transactional and overdraft fees, as continued weakness in the economy drives cautious customer behaviour. · Costs were 5% lower due to ongoing efficiency savings in discretionary and staff costs. · Tightened risk appetite, a shift in asset mix towards mortgage assets, and lower default rates drove a 28% decrease in impairment losses. UK Corporate Quarter ended Nine months ended 30 September 30 June 30 September 30 September 30 September £m £m £m £m £m Income statement Net interest income Net fees and commissions Other non-interest income 75 93 Non-interest income Total income Direct expenses - staff - other Indirect expenses Operating profit before impairment losses Impairment losses Operating profit Analysis of income by business Corporate and commercial lending Asset and invoice finance Corporate deposits Other Total income Analysis of impairments by sector Financial institutions 8 2 6 12 22 Hotels and restaurants 6 8 22 29 43 Housebuilding and construction 14 79 29 76 Manufacturing 20 19 9 39 21 Private sector education, health, social work, recreational and community services 21 20 35 32 Property 34 82 Wholesale and retail trade, repairs 16 16 24 65 56 Asset and invoice finance 10 11 - 30 24 Other 64 38 95 Total impairment losses UK Corporate (continued) Quarter ended Nine months ended 30 September 30 June 30 September 30 September 30 September Loan impairment charge as % of grosscustomer loans and advances(excluding reverse repurchaseagreements) by sector Financial institutions 0.6% 0.1% 0.4% 0.3% 0.5% Hotels and restaurants 0.4% 0.5% 1.4% 0.7% 0.9% Housebuilding and construction 1.6% 9.0% 2.9% 4.5% 2.5% Manufacturing 1.7% 1.6% 0.8% 1.1% 0.6% Private sector education, health, social work, recreational and community services (0.4%) 0.9% 0.9% 0.5% 0.5% Property 1.8% 0.5% 1.1% 0.9% 0.7% Wholesale and retail trade, repairs 0.7% 0.7% 1.0% 1.0% 0.8% Asset and invoice finance 0.4% 0.4% - 0.4% 0.3% Other 0.7% (0.1%) 0.4% 0.4% 0.5% Total 0.9% 0.7% 0.8% 0.7% 0.7% Key metrics Quarter ended Nine months ended 30 September 30 June 30 September 30 September 30 September Performance ratios Return on equity (1) 11.9% 16.8% 13.7% 15.0% 15.8% Net interest margin 2.99% 3.17% 2.98% 3.08% 3.07% Cost:income ratio 46% 43% 45% 44% 44% 30 September 30 June 31 December £bn £bn Change £bn Change Capital and balance sheet Total third party assets (2%) (2%) Loans and advances to customers (gross) (2) - financial institutions (16%) (12%) - hotels and restaurants (3%) (3%) - housebuilding and construction - (10%) - manufacturing (4%) - - private sector education, health, social work, recreational and community services (1%) 1% - property (3%) (8%) - wholesale and retail trade, repairs - 2% - asset and invoice finance 2% 5% - other 1% 1% (2%) (2%) Customer deposits (2) (1%) - Risk elements in lending (2) 12% 10% Loan:deposit ratio (excluding repos) 84% 85% (100bp) 86% (200bp) Risk-weighted assets 3% 4% Notes: Divisional return on equity is based on divisional operating profit after tax, divided by average notional equity (based on 10% of the monthly average of divisional RWAs, adjusted for capital deductions). Includes disposal groups: loans and advances to customers £11.7 billion (30 June 2012 - £11.9 billion; 31 December 2011 - £12.2 billion), risk elements in lending £0.9 billion (30 June 2012 - £0.9 billion; 31 December 2011 - £1.0 billion) and customer deposits £12.9 billion (30 June 2012 - £13.1 billion; 31 December 2011- £13.0 billion). UK Corporate (continued) Key points UK Corporate faced a challenging market environment in Q3 2012, with margin pressures, competition for deposits and a small number of single name impairments. The division continued its commitment to supporting the UK economy. Through the Funding for Lending Scheme (FLS), which launched in Q3 2012, UK Corporate had, by 30 September 2012, supported over 4,300 SMEs with £597 million of allocated funds. Over the full lifetime of the scheme, UK Corporate's SME customers are expected to save £100 million through reduced interest rates and the removal of arrangement fees. Corporate and Institutional Banking is using the FLS to provide targeted support to mid-sized manufacturers where, in some cases, it is reducing interest rates by more than 1%. Q3 2012 compared with Q2 2012 · Operating profit decreased by £144 million, 28%, predominantly due to lower income and increased impairments. · Net interest income decreased by 6% due to an 18 basis point fall in the net interest margin. This was driven by the non-repeat of income deferral revisions in Q2 2012, deposit margin compression reflecting tightening Libor spreads and increased competition. Loans and advances to customers fell by 2% as a result of the repayment of a small number of specific large corporate loans at the end of the quarter, with SME lending broadly flat. Deposits fell marginally and the loan to deposit ratio was 84%. · Non-interest income decreased 7% primarily due to a decline in the fair value of a property-related investment of £25 million. · Impairments increased 36%, £66 million, primarily driven by a small number of significant individual corporate cases. · Risk-weighted assets increased 3% mainly as a result of regulatory changes to capital models, primarily a slotting approach in the real estate portfolio. Q3 2012 compared with Q3 2011 · Operating profit fell by £61 million, 14%, largely reflecting lower income (down £68 million) and increased impairments (up £17 million), partially offset by a £24 million decrease in costs. · Net interest income decreased by 3%, primarily driven by deposit margin compression. A 4% fall in lending volumes was broadly offset by improved asset margins. · Non-interest income declined by 10%, mainly due to lower Markets revenue share income as volumes remained subdued, as well as the decline in the fair value of a property-related investment. · Total costs decreased by 4% due to continued tight control over discretionary spending. · Impairments increased by 7% reflecting a small number of significant individual corporate cases in Q3 2012. · The loan to deposit ratio improved by 500 basis points to 84%, due to a 2% growth in deposits and a 10% decline in property-related lending. Wealth Quarter ended Nine months ended 30 September 30 June 30 September 30 September 30 September £m £m £m £m £m Income statement Net interest income Net fees and commissions 94 90 95 Other non-interest income 13 35 23 66 61 Non-interest income Total income Direct expenses - staff - other Indirect expenses Operating profit before impairment losses 73 76 49 Impairment losses Operating profit 65 64 45 Analysis of income Private banking Investments 55 51 52 Total income Key metrics Quarter ended Nine months ended 30 September 30 June 30 September 30 September 30 September Performance ratios Return on equity (1) 14.3% 13.8% 9.4% 12.5% 12.4% Net interest margin 3.88% 3.69% 2.96% 3.74% 3.18% Cost:income ratio 75% 75% 82% 77% 77% 30 September 30 June 31 December £bn £bn Change £bn Change Capital and balance sheet Loans and advances to customers (gross) - mortgages 1% 5% - personal (2%) (20%) - other - 65% - 1% Customer deposits 1% 1% Assets under management (excludingdeposits) (4%) (5%) Risk elements in lending - - Loan:deposit ratio (excluding repos) 44% 44% - 44% - Risk-weighted assets - (5%) Note: Divisional return on equity is based on divisional operating profit after tax divided by average notional equity (based on 10% of the monthly average of divisional RWAs, adjusted for capital deductions). Wealth (continued) Key points Q3 2012 saw a solid performance. Interest margins continued to improve, while costs and impairments fell. The division made further progress in implementing the refreshed Coutts strategy across all jurisdictions. This included two new appointments to the Board of Coutts & Co Ltd Zurich, who will work closely with senior management on the development of the business and enhancements to the client franchise and product offering, in line with Coutts strategy of growth in the region. In the UK, Coutts is finalising preparations for the implementation of the Financial Services Authority's Retail Distribution Review regulations by 31 December 2012. Significant work has been undertaken to ensure clients continue to receive the best service and advice based on their specific needs, including the introduction of revised private banker and wealth manager roles and the development of refreshed products to reflect the new advice proposition. Q3 2012 compared with Q2 2012 · Operating profit increased by £1 million, 2%, to £65 million in the third quarter. Higher net interest income, lower impairments and the non-repeat of client redress costs in Q2 2012 were partly offset by the non-repeat of the Q2 2012 gain on sale of the Latin American and African business. · Income declined by 4% due to a 14% decrease in non-interest income, primarily reflecting the gain of £15 million on sale of the Latin American and African business in Q2 2012. Excluding the gain, income grew by 1% as improved net interest income reflected increases in lending margins. · Expenses fell by 4% principally due to the non-recurrence of the Q2 2012 client redress expense following a past business review into the sale of the ALICO Enhanced Variable Rate Fund, announced in November 2011. · Client assets and liabilities managed by the division declined 1%. Assets under management declined by £1.1 billion, with £1.5 billion of net outflows of low margin custody assets in international markets only partially offset by favourable market movements of £0.4 billion. Lending and deposit volumes were broadly stable. · Impairments were £8 million, down £4 million, reflecting a lower level of specific impairments. Q3 2012 compared with Q3 2011 · Operating profit rose 44% principally reflecting strong growth in income. · Income increased by 8% driven by strong growth in net interest income as a result of improved lending margins and growth in divisional treasury income. Deposit income increased with a £1.3billion growth in volumes and a 10 basis points improvement in margins. Non-interest income declined 9% with continued volatile markets subduing client demand for transactions, leading to reduced brokerage and foreign exchange income. · Expenses decreased by 1% largely reflecting favourable exchange rate movements, assisted by continued close management of discretionary costs. · Client assets and liabilities managed by the division increased by 1%, driven by the increase in deposits. Assets under management declined by 1% as favourable market movements, accounting for £2billion of the movement, were offset by net new business outflows of low margin custody assets. International Banking Quarter ended Nine months ended 30 September 30 June 30 September 30 September 30 September £m £m £m £m £m Income statement Net interest income Non-interest income Total income Direct expenses - staff - other Indirect expenses Operating profit before impairment losses Impairment losses Operating profit Of which: Ongoing businesses Run-off businesses 4 Analysis of income by product Cash management Trade finance 76 73 77 Loan portfolio Ongoing businesses Run-off businesses 7 9 17 21 47 Total income Analysis of impairments by sector Manufacturing and infrastructure 2 2 47 21 Property and construction - 7 11 7 17 Transport and storage - - 2 11 Telecommunications, media and technology - - - 9 - Banks and financial institutions 12 19 43 Other Total impairment losses 12 27 14 74 Loan impairment charge as % of gross customer loans and advances (excluding reverse repurchase agreements) 0.1% 0.2% 0.1% 0.2% 0.2% International Banking (continued) Key metrics Quarter ended Nine months ended 30 September 30 June 30 September 30 September 30 September Performance ratios (ongoing businesses) Return on equity (1) 10.3% 10.5% 14.0% 9.5% 12.3% Net interest margin 1.70% 1.65% 1.71% 1.65% 1.76% Cost:income ratio 65% 65% 61% 67% 61% 30 September 30 June 31 December £bn £bn Change £bn Change Capital and balance sheet Loans and advances to customers (6%) (18%) Loans and advances to banks - 50% Securities (4%) (62%) Cash and eligible bills - 133% Other (3%) 9% Total third party assets (excluding derivatives mark-to-market) (5%) (16%) Customer deposits (excluding repos) (1%) (8%) Bank deposits (excluding repos) (16%) (43%) Risk elements in lending - (56%) Loan:deposit ratio (excluding repos and conduits) 101% 102% (100bp) 103% (200bp) Risk-weighted assets 8% 15% Note: Divisional return on equity is based on divisional operating profit after tax, divided by average notional equity (based on 10% of the monthly average of divisional RWAs, adjusted for capital deductions), for the ongoing businesses. Quarter ended Nine months ended 30 September 30 June 30 September 30 September 30 September £m £m £m £m £m Run-off businesses (1) Total income 7 9 17 21 47 Direct expenses Operating profit/(loss) 4 Note: Run-off businesses consist of the exited corporate finance business. International Banking (continued) Key points International Banking is an integrated, client-focused business, serving clients' financing, risk management, trade finance, payments and cash management needs internationally. In Q3 2012, International Banking showed solid performance despite ongoing difficult market conditions. Across the UK and Europe economic growth remained low. Income was negatively affected by margin compression in cash management and a continued deliberate reduction in lending portfolio exposure reflecting actions to improve capital efficiency. International Banking maintained its focus on cost and capital management to ensure the most efficient use of resources in light of continued regulatory pressure across the industry. Furthermore, management continued to ensure the division's client base has access to the full Markets and International Banking proposition by implementing connectivity initiatives. Q3 2012 compared with Q2 2012 · Operating profit was up £8 million, driven primarily by lower costs and lower impairments. Return on equity was 10.3%. · Income was down £26 million to £535 million: ○ Cash management decreased by 9%, driven by margin compression as a result of lower rates in the UK and Europe, with Europe affected by the European Central Bank rate cut in July. Deposit levels remained resilient. ○ Trade finance increased 4% mainly due to loan growth in Europe, Middle East and Africa(EMEA) and Asia. · Q3 2012 expenses declined by £19 million, reflecting planned headcount reduction following the formation of the International Banking division. · Impairments fell by £15 million, largely due to the non-repeat of a single name provision in Q22012. · Third party assets declined by 5%, with targeted reductions in the lending portfolio aimed at improving capital efficiency. · Customer deposits declined marginally, but held up well despite economic pressures and the need to rebuild customer confidence following the Group technology incident in June 2012. The loan to deposit ratio remained solid, improving slightly to 101%. International Banking (continued) Key points (continued) Q3 2012 compared with Q3 2011 · Operating profit decreased by £53 million as lower income was only partially offset by lower expenses and impairments. · Income decreased by 18%: ○ Net interest income was down £75 million primarily as a result of the deliberate reduction in loan portfolio exposures designed to improve capital efficiency. Net interest income from customer deposits also fell due to margin erosion following three European Central Bank rate cuts since Q3 2011 and lower deposit levels. ○ Non-interest income was down £40 million mainly due to negative movements on credit hedging activity within the lending portfolio. · Expenses fell by £60 million, largely reflecting planned headcount reduction, tight management of technology and support infrastructure costs and increased focus on the management of discretionary expenses. · Third party assets fell by 23%, mainly due to planned loan portfolio reductions of £15 billion. · Customer deposits decreased by 8%, reflecting sluggish market conditions and a highly competitive environment. Ulster Bank Quarter ended Nine months ended 30 September 30 June 30 September 30 September 30 September £m £m £m £m £m Income statement Net interest income Net fees and commissions 36 35 41 Other non-interest income 14 11 19 36 48 Non-interest income 50 46 60 Total income Direct expenses - staff - other Indirect expenses Operating profit before impairment losses 87 78 Impairment losses Operating loss Analysis of income by business Corporate 85 88 Retail 93 86 Other 35 32 33 91 57 Total income Analysis of impairments by sector Mortgages Corporate - property 92 61 78 - other corporate 75 Other lending 7 18 12 36 45 Total impairment losses Loan impairment charge as % of grosscustomer loans and advances(excluding reverse repurchaseagreements) by sector Mortgages 3.3% 2.9% 2.4% 3.6% 2.8% Corporate - property 8.0% 5.1% 6.1% 6.0% 6.3% - other corporate 4.1% 5.4% 5.4% 5.3% 5.4% Other lending 2.2% 5.1% 3.2% 3.7% 4.0% Total 4.1% 3.9% 3.7% 4.3% 4.0% Ulster Bank (continued) Key metrics Quarter ended Nine months ended 30 September 30 June 30 September 30 September 30 September Performance ratios Return on equity (1) (20.4%) (19.8%) (18.3%) (22.0%) (23.6%) Net interest margin 1.92% 1.82% 1.96% 1.87% 1.87% Cost:income ratio 59% 62% 54% 61% 58% 30 September 30 June 31 December £bn £bn Change £bn Change Capital and balance sheet Loans and advances to customers (gross) - mortgages (2%) (6%) - corporate - property (4%) (4%) - other corporate (3%) (4%) - other lending (7%) (19%) (2%) (6%) Customer deposits (1%) (7%) Risk elements in lending - mortgages 12% 32% - corporate - property 29% 38% - other corporate 5% 17% - other lending - - Total risk elements in lending 13% 27% Loan:deposit ratio (excluding repos) 141% 144% (300bp) 143% (200bp) Risk-weighted assets (6%) (3%) Spot exchange rate - €/£ Note: Divisional return on equity is based on divisional operating loss after tax divided by average notional equity (based on 10% of the monthly average of divisional RWAs, adjusted for capital deductions). Key points In a challenging macroeconomic environment, in which recovery from the Group technology incident was a primary focus, Ulster Bank delivered improved pre-impairment profit in the quarter. The deposit market remained competitive and margins continued to be constrained. Customer deposits remained flat on a constant currency basis, with no significant outflows following the Group technology incident, while retail and SME balances increased marginally in the quarter. Ulster Bank remains focused on its deposit gathering and cost management strategy. Ulster Bank (continued) Key points (continued) Q3 2012 compared with Q2 2012 · Operating profit before impairment losses increased by 12% to £87 million, reflecting higher income and lower expenses. The operating loss of £242 million was marginally lower than Q2 2012. · Total income increased by £7 million reflecting a slight improvement in funding conditions coupled with a small uplift in non-interest income. The net interest margin increased by 10 basis points to 1.92%. · Expenses decreased by £2 million as cost management remained a central priority. · Impairment losses increased marginally, primarily in the residential mortgage portfolio. Mortgage arrears continued to rise as unemployment remained high and affordability issues persisted. This trend was exacerbated by a temporary disruption to collections activity during the Group technology incident in Q2 2012. Corporate risk elements in lending increased by £0.5billion in the quarter due to a small number of large exposures which were in the course of being restructured in Q3 2012. However, this did not significantly impact impairment losses. · Loans to customers fell further as repayments continued to outstrip new lending volumes. · Customer deposits remained flat on a constant currency basis, with no significant outflows following the Group technology incident, while retail and SME balances increased marginally in the quarter. The loan to deposit ratio improved by 300 basis points to 141%. Q3 2012 compared with Q3 2011 · The operating loss increased by £34 million, with lower income only partly offset by a fall in expenses. · Income decreased by 11% on a constant currency basis, driven by lower interest-earning asset volumes and higher costs of funding as customer deposit rates remained elevated despite the falls in market interest rates. · Costs decreased by £11 million, with a focus on cost management and a reduction of discretionary spending through a number of cost saving initiatives. · Impairment losses remained broadly stable. · Loans to customers decreased by 3% on a constant currency basis, reflecting weak customer demand. · Customer deposits declined by 8% on a constant currency basis, due to outflows of wholesale balances driven by market volatility and the impact of a rating downgrade in H2 2011. Retail and SME balances remained stable over the period. US Retail & Commercial (£ Sterling) Quarter ended Nine months ended 30 September 30 June 30 September 30 September 30 September £m £m £m £m £m Income statement Net interest income Net fees and commissions Other non-interest income 93 66 Non-interest income Total income Direct expenses - staff - other - litigation settlement - Indirect expenses Operating profit before impairment losses Impairment losses Operating profit Average exchange rate -US$/£ Analysis of income by product Mortgages and home equity Personal lending and cards Retail deposits Commercial lending Commercial deposits Other 70 91 42 Total income Analysis of impairments by sector Residential mortgages 6 24 Home equity 40 20 32 82 83 Corporate and commercial 5 47 Other consumer 21 17 12 41 40 Securities - 1 30 5 67 Total impairment losses 21 28 85 68 Loan impairment charge as % of grosscustomer loans and advances(excluding reverse repurchaseagreements) by sector Residential mortgages (0.3%) (0.3%) 0.4% (0.1%) 0.6% Home equity 1.2% 0.6% 0.9% 0.8% 0.8% Corporate and commercial (0.6%) (0.1%) 0.1% (0.3%) 0.3% Other consumer 1.0% 0.8% 0.7% 0.7% 0.9% Total 0.2% 0.2% 0.4% 0.2% 0.5% US Retail & Commercial (£ Sterling) (continued) Key metrics Quarter ended Nine months ended 30 September 30 June 30 September 30 September 30 September Performance ratios Return on equity (1) 9.7% 10.0% 5.8% 8.1% 5.7% Adjusted return on equity (2) 9.7% 8.3% 5.8% 8.8% 5.7% Net interest margin 2.99% 3.02% 3.08% 3.02% 3.07% Cost:income ratio 69% 69% 73% 74% 72% Adjusted cost:income ratio (2) 69% 72% 73% 71% 72% 30 September 30 June 31 December £bn £bn Change £bn Change Capital and balance sheet Total third party assets - (1%) Loans and advances to customers (gross) - residential mortgages (3%) (3%) - home equity (4%) (9%) - corporate and commercial (3%) - - other consumer (1%) 6% (3%) (2%) Customer deposits (excluding repos) 1% - Bank deposits (excluding repos) (24%) (27%) Risk elements in lending - retail 17% 17% - commercial (25%) (25%) Total risk elements in lending - - Loan:deposit ratio (excluding repos) 84% 87% (300bp) 85% (100bp) Risk-weighted assets (3%) (4%) Spot exchange rate - US$/£ Notes: Divisional return on equity is based on divisional operating profit after tax divided by average notional equity (based on 10% of the monthly average of divisional RWAs, adjusted for capital deductions). Excludes the litigation settlement in Q1 2012 and net gain on sale of Visa B shares in Q2 2012. Key points · Sterling strengthened relative to the US dollar during the first nine months of 2012, with the spot exchange rate increasing by 4.3% compared with 31 December 2011. · Performance is described in full in the US dollar-based financial statements set out on pages 40 and 41. US Retail & Commercial (US Dollar) Quarter ended Nine months ended 30 September 30 June 30 September 30 September 30 September $m $m $m $m $m Income statement Net interest income Net fees and commissions Other non-interest income Non-interest income Total income Direct expenses - staff - other - litigation settlement - Indirect expenses Operating profit before impairment losses Impairment losses Operating profit Analysis of income by product Mortgages and home equity Personal lending and cards Retail deposits Commercial lending Commercial deposits Other 69 Total income Analysis of impairments by sector Residential mortgages 10 38 Home equity 64 30 52 Corporate and commercial 8 75 Other consumer 32 27 19 65 68 Securities - 1 48 7 Total impairment losses 33 43 Loan impairment charge as % of grosscustomer loans and advances(excluding reverse repurchaseagreements) by sector Residential mortgages (0.3%) (0.3%) 0.4% (0.1%) 0.6% Home equity 1.2% 0.5% 0.9% 0.8% 0.8% Corporate and commercial (0.6%) (0.1%) 0.1% (0.3%) 0.3% Other consumer 1.0% 0.8% 0.7% 0.7% 0.9% Total 0.2% 0.2% 0.5% 0.2% 0.5% US Retail & Commercial (US Dollar) (continued) Key metrics Quarter ended Nine months ended 30 September 30 June 30 September 30 September 30 September Performance ratios Return on equity (1) 9.7% 10.0% 5.8% 8.1% 5.7% Adjusted return on equity (2) 9.7% 8.3% 5.8% 8.8% 5.7% Net interest margin 2.99% 3.02% 3.08% 3.02% 3.07% Cost:income ratio 69% 69% 73% 74% 72% Adjusted cost:income ratio (2) 69% 72% 73% 71% 72% 30 September 30 June 31 December $bn $bn Change $bn Change Capital and balance sheet Total third party assets 3% 3% Loans and advances to customers (gross) - residential mortgages (1%) 1% - home equity (1%) (5%) - corporate and commercial 1% 5% - other consumer - 9% - 3% Customer deposits (excluding repos) 4% 4% Bank deposits (excluding repos) (21%) (23%) Risk elements in lending - retail 20% 20% - commercial (17%) (17%) Total risk elements in lending 6% 6% Loan:deposit ratio (excluding repos) 84% 87% (300bp) 85% (100bp) Risk-weighted assets - - Notes: Divisional return on equity is based on divisional operating profit after tax divided by average notional equity (based on 10% of monthly average of divisional RWAs, adjusted for capital deductions). Excludes the litigation settlement in Q1 2012 and net gain on sale of Visa B shares in Q2 2012. Key points Q3 2012 was another solid quarter for US Retail & Commercial. Excluding the $62 million net gain on sale of Visa B shares in Q2 2012, operating profit increased a further 17% quarter-on-quarter, largely driven by a decrease in expenses and higher securities gains. US Retail & Commercial's strategy to focus on core banking products and to compete on service and product capabilities rather than price continued to deliver results. Key customer retention indicators in Consumer Banking, such as penetration in online banking, online bill pay and direct deposits, continued to improve in Q3 2012, while customers continued to rate services such as mobile banking highly compared with peers. Consumer Banking has also seen benefits from its focus on growing and deepening valued customer relationships, resulting in higher core deposit balances and greater penetration in lending products. US Retail & Commercial (US Dollar) (continued) Key points (continued) Commercial Banking has successfully utilised the growing strength of customer relationships to develop innovative e-marketing campaigns, targeting specific clients and prospects in chosen industries, and providing customers with access to relevant webinars, customer events and economic newsletters based on the business's understanding of their needs. Commercial Banking has also focused on expanding and improving its Capital Markets and Treasury Solutions businesses throughout 2012. By the end of Q3, the Capital Markets business was on track to finish 2012 with more than 100 lead roles in syndicate debt underwriting transactions, an increase of over 15% from 2011. In Q3 2012, the Treasury Solutions business improved its customer experience through the launch of accessSETUP™, a secure web interface that will allow safe and efficient exchange of documents in the initiation and implementation phases of cash management services. Q3 2012 compared with Q2 2012 · US Retail & Commercial posted an operating profit of $351 million compared with $363 million in the prior quarter. Excluding the $62 million net gain on sale of Visa B shares in Q2 2012, operating profit increased by $50 million, or 17%, largely reflecting higher securities gains of $26million and lower expenses. · Net interest income was in line with the prior quarter although net interest margin decreased by 3 basis points to 2.99% reflecting lower asset yields. · Loans and advances were flat, reflecting continued run-off of consumer loan balances due to reduced credit demand and the unwillingness to hold long term fixed rate products, offset by growth in commercial loan volumes. · Excluding a gross gain of $75 million on the sale of Visa B shares in Q2 2012, non-interest income was up $19 million, or 4%, largely reflecting higher securities gains. · Excluding the $13 million litigation reserve associated with the sale of Visa B shares in Q2 2012, direct expenses were down $28 million, or 5%, driven by lower mortgage servicing rights impairments and the phasing of staff costs. · Impairment losses were down $10 million, although the credit environment remained broadly stable in the quarter. Q3 2012 compared with Q3 2011 · Operating profit increased to $351 million from $198 million, an increase of $153 million, or 77%, driven by lower impairment losses and expenses. · Net interest income was in line with Q3 2011. Consumer loan run-off and lower asset yields reflected prevailing economic conditions, but were offset by targeted commercial loan growth, deposit pricing discipline and lower funding costs. · Customer deposits were up 5% with strong growth achieved in checking and money market balances. Consumer checking balances grew by 3% while small business checking balances grew by 8% over the year. US Retail & Commercial (US Dollar) (continued) Key points (continued) Q3 2012 compared with Q3 2011 (continued) · Non-interest income was down $12 million, or 3%, reflecting lower debit card fees as a result of the Durbin Amendment legislation, and lower deposit fees, partially offset by higher securities gains and strong mortgage banking fees. · Total expenses declined by $59 million, or 6%, reflecting a lower mortgage servicing rights impairment, a decline in loan collection costs and the elimination of the Everyday Points rewards programme for consumer debit card customers. · Impairment losses declined by $104 million, or 76%, reflecting an improved credit environment as well as lower impairments related to securities. Markets Quarter ended Nine months ended 30 September 30 June 30 September 30 September 30 September £m £m £m £m £m Income statement Net interest income from banking activities 11 32 67 56 Net fees and commissions receivable 77 73 Income from trading activities Other operating income (net of related funding costs) 21 44 19 Non-interest income Total income Direct expenses - staff - other Indirect expenses Operating profit/(loss) before impairment losses Impairment recoveries/(losses) 6 5 19 Operating profit/(loss) Of which: Ongoing businesses Run-off businesses Analysis of income by product Rates 42 Currencies Asset backed products (ABP) Credit markets Investor products and equity derivatives 76 91 76 Total income ongoing businesses Inter-divisional revenue share Run-off businesses 2 31 8 Total income Memo - Fixed income and currencies Rates/currencies/ABP/credit markets Less: primary credit markets Total fixed income and currencies Markets (continued) Key metrics Quarter ended Nine months ended 30 September 30 June 30 September 30 September 30 September Performance ratios (ongoing businesses) Return on equity (1) 7.8% 6.8% (8.2%) 12.0% 8.9% Cost:income ratio 72% 73% 179% 62% 71% Compensation ratio (2) 37% 38% 88% 34% 41% 30 September 30 June 31 December £bn £bn Change £bn Change Capital and balance sheet (ongoingbusinesses) Loans and advances (4%) (16%) Reverse repos - (3%) Securities (4%) (9%) Cash and eligible bills 29% 23% Other 1% 51% Total third party assets (excludingderivatives mark-to-market) 1% (3%) Customer deposits (excluding repos) - (7%) Bank deposits (excluding repos) (15%) (11%) Net derivative assets (after netting) (23%) (42%) Risk-weighted assets - (10%) Notes: Divisional return on equity is based on divisional operating profit after tax, divided by average notional equity (based on 10% of the monthly average of divisional RWAs, adjusted for capital deductions), for the ongoing businesses. Compensation ratio is based on staff costs as a percentage of total income. Quarter ended Nine months ended 30 September 30 June 30 September 30 September 30 September Run-off businesses (1) £m £m £m £m £m Total income 2 31 8 Direct expenses Operating loss 30 September 30 June 31 December Run-off businesses (1) £bn £bn £bn Total third party assets (excluding derivatives mark-to-market) Note: Run-off businesses consist of the exited cash equities, corporate broking and equity capital markets operations. Markets (continued) Key points During Q3 2012, Markets performed creditably in a challenging environment. Client activity was subdued and investors remained cautious, despite market supportive actions by both the US Federal Reserve and the European Central Bank which resulted in a narrowing of credit spreads. In response to the difficult environment, Markets has continued to focus on managing both risk and costs. The effectiveness of risk management processes were further improved and risk positions mitigated. Headcount fell and the division continued to pursue a rigorous programme of front to back cost reduction. Q3 2012 compared with Q2 2012 · Revenues declined by 2% due to continued uncertainty in the Eurozone and subdued client activity. However, the ongoing focus on costs generated an 18% increase in operating profit. · Rates' income fell 6% in a low volatility environment. A decline in counterparty exposure management, which had a particularly strong Q2 2012, was partly offset by a strong performance in non-linear trading, as RBS worked with clients to restructure or unwind a number of client positions. · Currencies volumes remained weak. Investors were risk averse which limited opportunities in emerging markets. Conversely, the currency options activity had better trading results as a consequence of efficient risk management. · Asset-backed products continued to benefit from investors' search for yield, especially in the United States, where the Federal Reserve's stance on quantitative easing sustained the markets. · Credit markets continued to stabilise during Q3 2012. Issuance in the EMEA debt capital markets remained difficult and windows of opportunity were narrow. The US market, less affected by uncertainty in the Eurozone, saw some growth in corporate activity. · The 5% reduction in total expenses was driven by lower staff costs and the division's continued focus on controlling discretionary expenditure. · Third party assets increased slightly due to a higher level of cash held with central banks at the end of the quarter. Excluding cash and eligible bills, third party assets fell by £6 billion. · Risk-weighted assets remained flat as continuing regulatory pressures were offset by ongoing mitigation actions. · Q3 2012 performance helped drive a strong return on equity of 12% for the first nine months of 2012, largely due to the improved cost position. Markets (continued) Key points (continued) Q3 2012 compared with Q3 2011 · Revenues increased by £595 million as business performance and the market environment improved. During Q3 2011 both credit spreads and investor confidence deteriorated sharply whereas Q3 2012 has been supported by the actions of the US Federal Reserve and European Central Bank. ○ Rates benefited from a more stable market environment and more effective risk management. Non-linear trading performed particularly well during Q3 2012. ○ Flow currencies weakened compared with Q3 2011 reflecting low volumes. The currency options business was lower, but this reflected a strong Q3 2011. ○ A stronger performance in asset backed products reflected a more sustained market rally than during 2011. Quantitative easing in the US and investors' search for yield supported asset prices. ○ Credit markets incurred significant losses in Q3 2011 on flow credit trading, reflecting the sharp deterioration in the credit environment. More benign credit conditions and a focus on risk management drove improved results in Q3 2012. · Staff numbers have fallen significantly as a consequence of both the strategic decision to exit cash equities and origination and a more efficient use of resources in the ongoing business. The compensation ratio of 37% represents a significant improvement from Q3 2011. Lower headcount, combined with the focus on discretionary expenditure, has driven down the overall cost base. Direct Line Group Quarter ended Nine months ended 30 September 30 June 30 September 30 September 30 September £m £m £m £m £m Income statement Earned premiums Reinsurers' share Net premium income Fees and commissions Instalment income 32 31 35 94 Other income 16 14 19 46 81 Total income Net claims Underwriting profit Staff expenses Other expenses Total direct expenses Indirect expenses - Technical result 61 62 51 Investment income 48 73 72 Operating profit Analysis of income by product Personal lines motor excluding broker - own brands - partnerships 31 31 45 93 Personal lines home excluding broker - own brands - partnerships 88 94 94 Personal lines rescue and other excludingbroker - own brands 46 46 43 - partnerships 42 47 47 Commercial 82 79 80 International 79 77 91 Other (1) 5 57 Total income For the notes to this table refer to page 50. Direct Line Group (continued) Key metrics Quarter ended Nine months ended 30 September 30 June 30 September 30 September 30 September In-force policies (000s) Personal lines motor excluding broker - own brands - partnerships Personal lines home excluding broker - own brands - partnerships Personal lines rescue and other excludingbroker - own brands - partnerships Commercial International Other (1) 52 54 44 52 44 Total in-force policies (2) Gross written premium (£m) Personal lines motor excluding broker - own brands - partnerships 40 32 36 Personal lines home excluding broker - own brands - partnerships Personal lines rescue and other excludingbroker - own brands 48 45 48 - partnerships 45 45 48 Commercial International Other (1) 1 4 1 Total gross written premium For the notes to this table refer to the following page. Direct Line Group (continued) Key metrics (continued) Quarter ended Nine months ended 30 September 30 June 30 September 30 September 30 September Performance ratios Return on tangible equity (3) 12.9% 13.4% 11.0% 10.3% 10.0% Loss ratio (4) 64% 62% 70% 65% 73% Commission ratio (5) 14% 12% 8% 13% 8% Expense ratio (6) 21% 24% 22% 23% 21% Combined operating ratio (7) 99% 98% 100% 101% 102% Balance sheet Total insurance reserves - (£m) (8) Notes: 'Other' predominantly consists of the personal lines broker business and from Q1 2012 business previously reported in Non-Core. Total in-force policies include travel and creditor policies sold through RBS Group. These comprise travel policies included in bank accounts e.g. Royalties Gold Account, and creditor policies sold with bank products including mortgage, loan and card payment protection. Return on tangible equity is based on annualised operating profit after tax divided by average tangible equity adjusted for dividend payments. Loss ratio is based on net claims divided by net premium income. Commission ratio is based on fees and commissions divided by net premium income. Expense ratio is based on expenses divided by net premium income. Combined operating ratio is the sum of the loss, commission and expense ratios. Consists of general and life insurance liabilities, unearned premium reserve and liability adequacy reserve. Key points In October 2roup sold 520.8 million ordinary shares in Direct Line Group completing a successful initial public offering (IPO). This represented 34.7% of the total share capital, generating gross proceeds of £911 million. Direct Line Group continues to hold a steady position in a competitive market with stable in-force policies and an operating profit of £328 million for the nine months ended 30 September 2012. Q3 2012 operating profit of £109 million was lower than Q3 2011 as a result of increased financing costs, following successful implementation of balance sheet restructuring, and lower investment returns. This was partially offset by an improved technical result. The combined operating ratio of 99% in the quarter reflects normal weather and some improvement in expense ratio compared with Q2 2012, partially offset by lower releases from prior year reserves. Following the renewal and expansion of partnership agreements with Nationwide Building Society and Sainsbury's Bank in H1 2012, Direct Line Group signed an arm's length, five year distribution agreement with RBS Group for the continued provision of general insurance products post divestment. In September, a new marketing campaign was launched for the Direct Line brand further differentiating its service led proposition. These activities reinforce Direct Line Group's multi-brand, multi-product and multi-channel personal lines business model in the UK. Direct Line Group (continued) Key points (continued) During the quarter, Commercial continued to develop its new e-trading platform. This will enable NIG to provide a wider range of Small to Medium Enterprise (SME) products for brokers on an electronic trading platform and drive greater operational efficiency, whilst also significantly improving the broker and customer experience. International continued to consolidate its position with 1.4 million in-force policies. Gross written premium for the year-to-date was up 5% in local currency on the same period last year. This followed a period of strong growth in 2010 and 2011. International continues to benefit from its multi-channel distribution model including partnerships. During Q3 2012, agreement was reached on the final level of reserves to be retained by Direct Line Group in respect of the run-off of remaining claims under Tesco Personal Finance policies and finalised certain other matters arising out of the expiration of the distribution arrangements. Following this determination of the reserves, the risks and rewards of the run-off for this line of business was transferred to Direct Line Group. Direct Line Group continues to focus on reducing operational costs, targeting the delivery of gross annual cost and claims savings of £100 million in 2014 through overall improvements in operational efficiency, continued efforts to simplify its internal organisational structure and better managing its customer acquisition costs. Investment markets remained challenging with continued low yields. Direct Line Group continues to manage its investment portfolios conservatively, with portfolios composed primarily of investment grade corporate bonds, cash and gilts. At 30 September 2012, exposure to peripheral Eurozone debt was £52 million, less than 1% of the portfolio, comprising non-sovereign debt issued in Ireland, Italy and Spain. During the quarter, Direct Line Group continued to restructure its portfolio through a further purchase of £287 million in corporate bonds and £33 million in property. Direct Line Group continues to optimise its capital structure with a further dividend of £200 million paid to RBS Group on 3 September 2012, taking the total dividend paid to £1 billion in 2012. Following the IPO, Direct Line Group plans to adopt a progressive dividend policy which will aim to increase dividends annually in real terms. For 2012, the dividend pay-out ratio is expected to be between 50-60% of post tax profits from ongoing operations and a final dividend of two thirds of this amount is expected to be paid in Q2 2013. Over the last 18 months, a number of regulatory reviews and initiatives have been announced by the UK Government, the Ministry of Justice and the Competition Commission in relation to the motor insurance industry. Direct Line Group is actively engaged with major stakeholders and supports the introduction of a coherent set of reforms. This was reinforced by the recent reversal of an earlier Court of Appeal decision (Simmons v Castle) in relation to the 10% uplift in general damages. Direct Line Group (continued) Key points (continued) Separation update From 1 July 2012, Direct Line Group has operated on a substantially standalone basis with independent corporate functions and governance, following successful implementation of a comprehensive programme of separation initiatives. During the first nine months of the year these included launching a new corporate identity and the Direct Line Group Board becoming fully compliant with the UK Corporate Governance code following further non-executive director appointments. New contracts of employment have been agreed and issued to staff, independent HR systems have been implemented and an arm's length transitional services agreement has been reached with RBS Group for residual services. RBS completed the successful initial public offering of Direct Line Group in October 2012, representing another important milestone in RBS's restructuring plan. Q3 2012 compared with Q2 2012 · Operating profit of £109 million was £26 million, or 19% lower, as a stable technical result was more than offset by lower investment returns. · Gross written premiums of £1,015 million were £19 million higher, driven by seasonality across the products. · Total income of £851 million was £10 million, or 1% lower, predominantly due to increased commissions payable relating to business previously reported within Non-Core. · Net claims of £596 million were £20 million, or 4% higher, reflecting lower releases of reserves from prior years compared with the prior quarter, partially offset by less severe weather. · Total expenses of £194 million were £29 million, or 13% lower than Q2 2012, primarily due to being substantially operationally separate from RBS Group, and the cessation of a period of dual running costs. · Investment income of £48 million was £25 million lower as realised gains arising from portfolio management initiatives during Q2 2012 were not repeated in the current quarter. In addition financing costs were higher following a full quarter of interest on the Tier 2 debt issued in Q22012. Q3 2012 compared with Q3 2011 · Operating profit was £14 million, or 11% lower than Q3 2011 reflecting an improved technical result more than offset by lower investment income, which included £12 million of financing costs relating to the Tier 2 debt issued in Q2 2012. · Gross written premiums of £1,015 million were £62 million, or 6% lower than Q3 2011. This was predominantly driven by Motor, due to the impact of de-risking actions taken in 2011 and the continued focus on disciplined underwriting in a competitive market. International was also down, reflecting adverse exchange rate movements. · Total income decreased by £110 million as a result of the earn through of lower written premiums, together with significantly higher commissions payable relating to business previously reported in Non-Core. Direct Line Group (continued) Key points (continued) Q3 2012 compared with Q3 2011 (continued) · Net claims were £99 million, or 14% lower due to a reduction in volumes, reserve releases and favourable movements relating to business previously reported within Non-Core, which is almost entirely offset within fees and commissions. · Expenses decreased by £21 million, or 9%, principally reflecting the move to substantial operational separation from RBS Group in Q3 2012. · Investment income was £24 million, or 33% lower reflecting lower yields during 2012, lower realised gains on the portfolio, and the interest payable on the Tier 2 debt issued in Q2 2012. This was partially offset by gains relating to business previously reported in Non-Core. Central items Quarter ended Nine months ended 30 September 30 June 30 September 30 September 30 September £m £m £m £m £m Central items not allocated 78 - Note: Costs/charges are denoted by brackets. Funding and operating costs have been allocated to operating divisions based on direct service usage, the requirement for market funding and other appropriate drivers where services span more than one division. Residual unallocated items relate to volatile corporate items that do not naturally reside within a division. Key points Q3 2012 compared with Q2 2012 · Central items not allocated represented a credit of £176 million, an improvement of £208 million compared with Q2 2012. · The movement was predominantly driven by an increased profit from available-for-sale bond disposals of £325 million, as the Group repositioned its liquidity portfolio, offset by higher unallocated volatility costs in Group Treasury of £95 million. In addition, a further provision of £50 million in respect of the Group technology incident was recorded in Q3 2012 compared with £125 million in Q2 2012. · Q3 2012 also included a £75 million reserve for various litigation and legacy conduct issues. Q3 2012 compared with Q3 2011 · Central items not allocated represented a credit of £176 million, an improvement of £98 million compared with Q3 2011. · The movement was due to increases in available-for-sale bond disposals, partially offset by an increase in unallocated volatility costs and the additional provisions noted above. Central items (continued) Technology incident - costs of redress The following table provides an analysis by division of the estimated costs of redress following the technology incident in June 2012. These costs are included in Central items above and include waiver of interest and other charges together with other compensation payments all of which are reported in expenses. Quarter ended 30 September 30 June Total £m £m £m UK Retail 6 35 41 UK Corporate 36 24 International Banking 21 3 Ulster Bank 54 28 82 Group Centre 20 5 25 50 During Q3, the Group increased the provision by £50 million, primarily in relation to Ulster Bank (£54 million) partially offset by reductions in UK Corporate and International Banking. Non-Core Quarter ended Nine months ended 30 September 30 June 30 September 30 September 30 September £m £m £m £m £m Income statement Net interest income 86 86 Net fees and commissions 17 29 77 9 Loss from trading activities Insurance net premium income - - 44 - Other operating income - rental income 73 - other (1) 77 Non-interest (loss)/income 33 Total income 50 1 65 Direct expenses - staff - operating lease depreciation - other Indirect expenses Operating (loss)/profit before insurance net claims and impairment losses Insurance net claims - - - Impairment losses Operating loss Note: Includes (losses)/gains on disposals (Q3 2012 - £42 million loss; Q2 2012 - £39 million loss; Q3 2011 - £37 million loss; nine months ended 30 September 2012 - £101 million gain; nine months ended 30 September 2011 - £91 million loss). Non-Core (continued) Quarter ended Nine months ended 30 September 30 June 30 September 30 September 30 September £m £m £m £m £m Analysis of income/(loss) by business Banking and portfolios 91 International businesses 60 76 Markets 42 Total income 50 1 65 Loss from trading activities Monoline exposures 21 Credit derivative product companies 31 Asset-backed products (1) 17 37 85 51 Other credit exotics 16 Equities 1 3 3 Banking book hedges 73 35 Other Impairment losses Banking and portfolios International businesses 16 14 17 41 52 Markets 9 Total impairment losses Loan impairment charge as % of grosscustomer loans and advances(excluding reverse repurchaseagreements) (2) Banking and portfolios 2.8% 4.2% 2.8% 3.6% 4.8% International businesses 4.5% 3.4% 2.7% 3.9% 3.2% Markets 0.4% (4.4%) (0.4%) (1.6%) (4.0%) Total 2.9% 4.2% 2.8% 3.6% 4.8% Notes: Asset-backed products include super senior asset-backed structures and other asset-backed products. Includes disposal groups. Non-Core (continued) Key metrics Quarter ended Nine months ended 30 September 30 June 30 September 30 September 30 September Performance ratios Net interest margin 0.41% 0.24% 0.50% 0.32% 0.69% Cost:income ratio nm nm nm nm 67% Adjusted cost:income ratio nm nm nm nm 81% 30 September 30 June 31 December £bn £bn Change £bn Change Capital and balance sheet Total third party assets (excludingderivatives) (10%) (31%) Total third party assets (including derivatives) (10%) (31%) Loans and advances to customers (gross) (1) (9%) (22%) Customer deposits (1) 14% (6%) Risk elements in lending (1) (5%) (8%) Risk-weighted assets (13%) (23%) nm not meaningful Note: Excludes disposal groups. 30 September 30 June 31 December £bn £bn £bn Gross customer loans and advances Banking and portfolios International businesses Markets - - Risk-weighted assets Banking and portfolios International businesses Markets Third party assets (excluding derivatives) Banking and portfolios International businesses Markets Non-Core (continued) Third party assets (excluding derivatives) 30 June Run-off Disposals/ restructuring Drawings/ roll overs Impairments FX 30 September Quarter ended 30 September 2012 £bn £bn £bn £bn £bn £bn £bn Commercial real estate - Corporate - SME - - - Retail - - - Other - Markets - Total (excluding derivatives) 31 March Run-off Disposals/ restructuring Drawings/ roll overs Impairments FX 30 June Quarter ended 30 June 2012 £bn £bn £bn £bn £bn £bn £bn Commercial real estate - Corporate - SME - - Retail - Other - Markets - Total (excluding derivatives) 30 June Run-off Disposals/ restructuring Drawings/ roll overs Impairments FX 30 September Quarter ended 30 September 2011 £bn £bn £bn £bn £bn £bn £bn Commercial real estate Corporate - SME - Retail - Other - Markets - Total (excluding derivatives) Markets - RBS Sempra Commodities JV - Total (1) Note: Disposals of £0.2 billion have been signed as at 30 September 2012 but are pending completion (30 June 2012 - nil; 30September 2011 - £1 billion). Non-Core (continued) Quarter ended Nine months ended 30 September 30 June 30 September 30 September 30 September £m £m £m £m £m Impairment losses by donatingdivision and sector UK Retail Mortgages - - 1 - 5 Personal 1 1 1 4 1 Total UK Retail 1 1 2 4 6 UK Corporate Manufacturing and infrastructure 4 7 3 18 50 Property and construction 2 23 92 80 Transport - 16 - 14 46 Financial institutions - 4 Lombard 11 12 12 33 55 Other 37 11 18 54 75 Total UK Corporate 41 66 Ulster Bank Commercial real estate - investment 61 52 74 - development 93 Other corporate 10 17 45 61 Other EMEA - 2 2 6 13 Total Ulster Bank US Retail & Commercial Auto and consumer 10 11 14 30 51 Cards - 3 SBO/home equity 46 44 57 Residential mortgages 10 4 4 17 14 Commercial real estate 2 26 Commercial and other Total US Retail & Commercial 48 57 70 International Banking Manufacturing and infrastructure 23 - 15 Property and construction Transport 1 Telecoms, media and technology - 11 27 27 50 Banks and financial institutions Other 14 10 Total International Banking Other Wealth 1 1 1 1 1 Central items - - Total Other 1 - 1 - Total impairment losses Non-Core (continued) 30 September 30 June 31 December £bn £bn £bn Gross loans and advances to customers (excluding reverserepurchase agreements) by donating division and sector UK Retail Mortgages - - Personal Total UK Retail UK Corporate Manufacturing and infrastructure Property and construction Transport Financial institutions Lombard Other Total UK Corporate Ulster Bank Commercial real estate - investment - development Other corporate Other EMEA Total Ulster Bank US Retail & Commercial Auto and consumer Cards SBO/home equity Residential mortgages Commercial real estate Commercial and other - Total US Retail & Commercial International Banking Manufacturing and infrastructure Property and construction Transport Telecoms, media and technology Banks and financial institutions Other Total International Banking Other Wealth Central items Total Other - - - Gross loans and advances to customers (excluding reverserepurchase agreements) Non-Core (continued) Key points Non-Core remains on target to reach its third party asset objective of c£40 billion, a reduction of approximately 85% of its original portfolio, by the end of 2013. Third party assets fell to £65 billion, a reduction of £7 billion during the quarter and an overall reduction of 75% from commencement. Risk-weighted assets decreased by £11 billion during Q3 2012 due to sales, run-off and active reductions in derivative exposures. Market conditions in the quarter were favourable, with resulting improvements in asset prices and tightening of credit spreads. Q3 2012 compared with Q2 2012 · Third party assets fell by £7 billion to £65 billion, driven by run-off of £4 billion and sales of £2billion. · Risk-weighted assets fell by £11 billion to £72billion. The main drivers were lower market risk, through active reductions in derivative exposures, and assets moving into default. Further risk-weighted asset mitigation from sales and run-off was partly offset by credit model changes. · Non-Core operating losses decreased by £282 million to £586 million, due to lower impairments, fair value movements and reductions in costs, partially offset by lower rental income following the sale of RBS Aviation Capital in Q2 2012, and higher trading losses. Trading losses increased by £72 million to £203 million due to an increase in restructuring and de-risking activities within the Markets portfolio. · Impairment losses fell by £183 million during Q3 2012 largely due to the non-repeat of a significant provision in the Project Finance portfolio in Q2 2012. · Other income increased by £193 million in Q3 2012 principally due to positive fair value adjustments in Q3 2012 compared with negative fair value adjustments in Q2 2012. · Costs fell by £50 million as headcount continues to reduce in line with the rundown of the division, and significantly lower operating lease depreciation following the disposal of RBS Aviation Capital in Q2 2012. Q3 2012 compared with Q3 2011 · Third party assets declined by £40 billion, 38%, principally reflecting sales of £21 billion and run-off of £13 billion. · Risk-weighted assets have reduced by £46 billion to £72 billion. Continued sales and run-off including the sale of RBS Aviation Capital were the primary drivers of the reduction, combined with lower market risk through active reductions in derivative exposures · The Q3 2012 operating loss of £586 million was a £392 million improvement from Q3 2011 largely due to more favourable market conditions, lower impairments (£258 million improvement), and a reduction in costs. In line with ongoing disposal and run-off activity, net interest income continued to decline. · Since Q3 2011, headcount has reduced by approximately 2,000 (37%) reflecting business and country exits and run-down. Costs reduced by £111 million principally due to headcount attrition and reduced operating lease depreciation following the disposal of RBS Aviation Capital in Q22012. Signatures  Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized.
